Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on June 2nd, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Clam 1. A rocket-engine turbopump comprising:
a main shaft rotatably supported;
a pump section including an impeller attached to one end of the main shaft; and
a turbine section including:
a disk attached to the other end of the main shaft, rotor blades provided on an outer periphery of the disk, and
nozzles provided inclined to an entrance plane of a blade cascade constituted of the rotor blades, the nozzles having axisymmetric and circular cross sections and arranged in two rows along a circumferential direction of the main shaft in a plane orthogonal to the main shaft, wherein outlets of the nozzles in one of the two rows and outlets of the nozzles in the other of the two rows are alternately positioned around the main shaft so that a phase shift between [[an]] ejection areas of the nozzles in the one of the two rows and [[an]] ejection areas of the nozzles in the other of the two rows in the entrance plane is within a range of an angle from 1/4 to 3/4 of a circumferential angle defined by each ejection area with respect to a center of the main shaft.

Claim 2. The rocket-engine turbopump according to claim 1, wherein the nozzles are arranged so that projected areas of the outlets of the nozzles to the entrance plane along [[a]] central axes of the nozzles are positioned within the entrance plane.

Claim 5. The rocket-engine turbopump according to claim 1, wherein  a nozzle in one row of the two rows is referred to as a first nozzle, [[the]] a nozzle in the other row of the two rows is referred to as a second nozzle, an ellipse of the outlet of the first nozzle projected on the entrance plane along [[the]] a central axis of the first nozzle is referred to as the first ellipse, and an ellipse of the outlet of the second nozzle projected on the entrance plane along [[the]] a central axis of the second nozzle is referred to as the second ellipse, and a major axis of the first ellipse and a major axis of the second ellipse are inclined in mutually opposite directions or in the same direction in the entrance plane.

Claim 6. The rocket-engine turbopump according to claim 2, wherein  a nozzle in one row of the two rows is referred to as a first nozzle, [[the]] a nozzle in the other row of the two rows is referred to as a second nozzle, an ellipse of the outlet of the first nozzle projected on the entrance plane along the central axis of the first nozzle is referred to as the first ellipse, and an ellipse of the outlet of the second nozzle projected on the entrance plane along the central axis of the second nozzle is referred to as the second ellipse, and a major axis of the first ellipse and a major axis of the second ellipse are inclined in mutually opposite directions or in the same direction in the entrance plane.

Claim 7. The rocket-engine turbopump according to claim 3, wherein  a nozzle in one row of the two rows is referred to as a first nozzle, [[the]] a nozzle in the other row of the two rows is referred to as a second nozzle, an ellipse of the outlet of the first nozzle projected on the entrance plane along [[the]] a central axis of the first nozzle is referred to as the first ellipse, and an ellipse of the outlet of the second nozzle projected on the entrance plane along [[the]] a central axis of the second nozzle is referred to as the second ellipse, and a major axis of the first ellipse and a major axis of the second ellipse are inclined in mutually opposite directions or in the same direction in the entrance plane.

Claim 8. The rocket-engine turbopump according to claim 4, wherein  a nozzle in one row of the two rows is referred to as a first nozzle, [[the]] a nozzle in the other row of the two rows is referred to as a second nozzle, an ellipse of the outlet of the first nozzle projected on the entrance plane along the central axis of the first nozzle is referred to as the first ellipse, and an ellipse of the outlet of the second nozzle projected on the entrance plane along the central axis of the second nozzle is referred to as the second ellipse, and a major axis of the first ellipse and a major axis of the second ellipse are inclined in mutually opposite directions or in the same direction in the entrance plane.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to rocket-engine turbopumps. Danguy et al. (US 2016/0177963), hereafter Danguy, is considered the closest prior art. Regarding claim 1, Danguy teaches: 
A rocket-engine turbopump comprising:
a main shaft rotatably supported (Fig. 3 #302);
a pump section including an impeller attached to one end of the main shaft (Fig. 3 #303 – pump section with impeller #303a); and
a turbine section (Fig. 3 #304) including:
a disk attached to the other end of the main shaft, rotor blades provided on an outer periphery of the disk (Fig. 3 #304a – wheel as disk and blades), and
nozzles provided inclined to an entrance plane of a blade cascade constituted of the rotor blades (Fig. 3 #323 – nozzles).
Sohre (US 3968935) further teaches nozzles having axisymmetric and circular cross sections (Col. 1, lines 15-40).
However, neither Danguy nor Sohre, alone or in combination, teaches nozzles arranged in two rows along a circumferential direction of the main shaft in a plane orthogonal to the main shaft, wherein outlets of the nozzles in one of the two rows and outlets of the nozzles in the other of the two rows are alternately positioned around the main shaft so that a phase shift between ejection areas of the nozzles in the one of the two rows and ejection areas of the nozzles in the other of the two rows in the entrance plane is within a range of an angle from 1/4 to 3/4 of a circumferential angle defined by each ejection area with respect to a center of the main shaft.
These limitations are important to the instant application as they allow smaller dimensions for the nozzle while allowing for the same flow rate and velocity as a single row, effectively maintaining turbine efficiency while reducing the cost and weight of the turbopump (page 9). None of the known prior art, alone or in combination, teaches these additional limitations. Therefore Claim 1 is allowable.
Claims 2-16 are allowable due to their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cowell (US 3,286,473), Stockel (US 3,232,048), and Lehe et al. (5,403,165) each teaches a rocket engine turbo-pump with a row of nozzles.
Mueller et al. (US 2015/0086346) teaches a Laval nozzle for a turbomachine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745